DETAILED ACTION
Status of Application
Receipt of the Claims and Remarks filed on 12/23/2020, is acknowledged.
	Claims 1, 24, and 25 are amended.
Claims 29-31 are cancelled.
Claims 32-34 are newly added.
Claims 1-28, and 32-34 are pending and currently under consideration. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 9-13 of the remarks (filed 12/23/2020) regarding the rejections under 35 USC 103 have been fully considered and are persuasive.
Therefore the previous rejections under 35 USC 103 have been withdrawn.
However, upon further consideration, Examiner now incorporates the Moller et al. (US Pat 4,493,823) reference as the new primary reference.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7, recites “aryl alkenone” which should read as “aryl alkanone”.
Appropriate correction is required.

Claim Interpretation
 	Claim 1 recites “wherein the effective amount of the aryl alkanone is characterized as” and does not positively recite the presence of oxidizing agent. Claim 1 recites aryl alkanone compound present at a weight ratio of from 25:1 to 1:25 
 	
Allowable Subject Matter
Claims 6-9, 11, 12, 20, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
	Claims 1-5, 10, 13-19, 21-25, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US Pat 4,493,823) hereinafter Moller.
 	Moller is drawn to topical cosmetic preparations for the treatment of oily hair comprising an effective amount of at least one compound of formula I (abstract and claims 1 and 4).
 	Moller discloses the compound of formula I: 			
    PNG
    media_image1.png
    180
    463
    media_image1.png
    Greyscale
,
wherein R1, R2, and R3, any of which may be the same of different, each represent hydrogen or --OR4, where R4 is an alkyl of from 1 to 6 carbon atoms; X is a substituted or unsubstituted alkylene of from 1 to 3 carbon atoms; and Y is --COOR7, where R7 is an alkyl of from 1 to 6 carbon atoms (effective amount of aryl alkanone compound of Formula I) (col. 1, ln 34-57).
This is the structure embraced by the teachings of Moller:

    PNG
    media_image2.png
    217
    293
    media_image2.png
    Greyscale

 	Moller discloses wherein at least one compound of Formula I is present in an amount of from about 1 to 10 percent by weight, based on the weight of the total preparation (in an amount of 0.1 to 15 percent by weight of the composition) (claim 4).
 	Moller discloses the cosmetic preparations are solutions of the active compounds of Formula I, in water, alcohols, aqueous alcoholic mixtures, or oils, suspension in gels, emulsions, ointments, pastes, or aerosols. Principally, almost all cosmetics for the treatment of skin and hair are suitable for the incorporation of the compounds of Formula I, to impart to anti-seborrheic properties by these means. The cosmetic preparations may be in the form of hair lacquers, waving lotions, or hair rinses. Such types of preparations contain, in addition to one or more compounds of the Formula I, present in solution or suspension, surfactants, cellulose derivatives, cationic compounds, vitamins, resins, dyes, and/or perfume oils. (col. 3, ln 55-68). Moller discloses the preparation as a shampoo (col. 4, ln 11-13).
	While Moller does not explicitly disclose wherein the hair composition prevents or reduces hair damage or hair color fading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the 
 	One would have been motivated to do so because Moller discloses hair treatment compositions and discloses the cosmetic preparations may be in the form of hair lacquers, waving lotions, or hair rinses. Such types of preparations contain, in addition to one or more compounds of the Formula I, present in solution or suspension, surfactants, cellulose derivatives, cationic compounds, vitamins, resins, dyes, and/or perfume oils (col. 3, ln 55-68).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANGLONG N TRUONG/Examiner, Art Unit 1615